DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed June 17, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claims 1, 3, 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winston et al. (US 5,385,727) in view of Campbell et al. (US 2013/0216485). Claims 7 is cancelled.
Winston et al. disclose dentifrice compositions comprising zinc oxide. A dentifrice may be in the form of a toothpaste, a gel, or a powder. The toothpaste or gel comprises sodium bicarbonate, typically about 3-70%; an effective amount of zinc oxide particles, preferably agglomerated submicron zinc oxide particles; and a liquid in an amount sufficient to provide the desired consistency. The amount of zinc oxide particles is typically about 0.1-10%, preferably about 1-5% (col. 2, lines 49-58). The compositions may also comprise a fluoride source ranging from 50 to 3500 ppm, 0.05 to 2% (col. 6, lines 33-44). The compositions also comprise surfactants, thickening agents and abrasives (see Examples).
Winston et al. differ from the instant claims insofar as they do not disclose a stannous ion. 
Campbell et al. disclose dentifrice composition with reduced astringency. The compositions comprise polishing agents such as sodium bicarbonate ranging from 15 to 60 weight percent (paragraph 0035). Zinc salts may be included and comprise 0.5 to 2.5% weight of the composition. Zinc salts include zinc oxide and zinc citrate (paragraph 0025).  Fluorides include stannous fluoride and stannous chloride. Stannous chloride may comprise 0.454% of the compositions (paragraph 0045). Other components include water, saccharin, propylene glycol and sorbitol (paragraph 0045). The compositions are used to treat conditions of the oral cavity. The composition does not appear to include a chelating agent for stannous.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have added stannous fluoride to the compositions of Winston et al. because it is a suitable fluoride ion source. 

Response to Arguments
The Examiner submits that in regards to Campbell curing the deficiencies of Winston by disclosing the amount of sodium bicarbonate, the Examiner disagrees and submits that Winston discloses the amount of sodium bicarbonate. Campbell was used to disclose the stannous ion. In regards to the motivation to combine zinc oxide, stannous fluoride and sodium bicarbonate, Winston discloses the combination of sodium bicarbonate and zinc oxide. Winston also discloses that fluoride may be used in the compositions. Campbell discloses a combination of a zinc salt and stannous fluoride. Additionally, Campbell discloses sodium bicarbonate may be used in an amount of 60% and suggests using it in the compositions with a combination of stannous fluoride and zinc oxide. Therefore, one would be motivated to use stannous fluoride as a fluoride source in Winston because it is a suitable fluoride source to use in combination with a zinc salt. Stannous was exemplified in Campbell and therefore one would be motivated to pick stannous fluoride form a list. In regard to the amount of sodium bicarbonate, this is disclosed in Winston. In regard to the “large range” in Winston, one would only need to optimize the amount of sodium bicarbonate to achieve the desired effect. In regard to not teaching stannous stability, the claims recite a control. However, it is not clear what a control would encompass. Further, Applicant has not really shown that sodium bicarbonate has an affect on the stability of stannous, only zinc. The combination of zinc and stannous are taught by Campbell. Therefor, when a combination of Winston and Campbell are used, they would meet the limitation of the instant claims. In regard to the data, it does appear that zinc stabilizes stannous at three months. However, the claims are not commensurate in scope with the amounts and it is not clear if sodium bicarbonate has an effect. Therefore, the clause recited by the instant claims is not sufficient to overcome the rejection. 

Conclusion
Claims 1, 3, 5 and 8-11 are rejected.
Claim 12 is withdrawn.
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEZAH ROBERTS/Primary Examiner, Art Unit 1612